DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 2 is allowable for setting for an adaptive cutting system comprising a bench top having a plurality of bench dog holes, a first table track  extending across the bench top, a saw track, an alignment member, and a hinge member connecting the saw track and the bench top, wherein the hinge member is configured to move the saw track between a raised position, that allows the placement and removal of workpieces under the saw track, and a lowered position, that facilitates engagement of workpieces under the saw track, and wherein when in the raised position the saw track extends approximately horizontally between the opposing ends.
For example, You (5,901,763) teaches  an adaptive cutting system comprising a bench top 10 having a plurality of bench dog holes 12, a first table track 13 extending across the bench top, a saw track 2, an alignment member 21, and a hinge member (25, 242) connecting the saw track and the bench top, wherein the hinge member is configured to move the saw track between a raised position, that allows the placement and removal of workpieces under the saw track, and a lowered position, that facilitates engagement of workpieces under the saw track.
However, You does not teach wherein when in the raised position the saw track extends approximately horizontally between the opposing ends. The saw track 2 is 
  Claim 14 is allowable for setting for an adaptive cutting system comprising a bench top having a plurality of bench dog holes, a first table track  extending across the bench top, a saw track, an alignment member, and a pair of hinge members connecting the saw track and the bench top, wherein the pair of hinge members are configured to be laterally adjustable to, and locked in place at, an infinite number of positions (due to sliding movement along the edges of the bench top) to facilitate alignment of the cutting edge of the saw track with the pattern of the plurality of bench dog holes and the alignment edge of the alignment member.
For example, You (5,901,763) teaches  an adaptive cutting system comprising a bench top 10 having a plurality of bench dog holes 12, a first table track 13 extending across the bench top, a saw track 2, an alignment member 21, and a pair of hinge member (two sections 241 connected to two pins 25) connecting the saw track and the bench top.
However, You does not teach wherein the pair of hinge members are configured to be laterally adjustable to, and locked in place at, an infinite number of positions to facilitate alignment of the cutting edge of the saw track with the pattern of the plurality of bench dog holes and the alignment edge of the alignment member. The pair of hinge members in You can be adjusted and locked in place at a finite number of positions defined by the bench dog holes 12.

For example, You (5,901,763) teaches  an adaptive cutting system comprising a bench top 10 having a plurality of bench dog holes 12, a first table track 13 extending across the bench top, a saw track 2, an alignment member 21, and a pair of hinge member (two sections 241 connected to two pins 25) connecting the saw track and the bench top.  
However, You does not teach the pair of hinge members connecting both ends of the saw track to both sides of the bench top.  The pair of hinge member connects one end of the saw track to one side of the table.
Claim 38 is allowable for setting for an adaptive cutting system comprising a bench top having a plurality of bench dog holes, a first table track  extending across the bench top, a saw track, an alignment member, and a hinge members connecting the saw track to the bench top, wherein the hinge member is configured to be vertically adjustable and locked in place, thereby setting the height at which the saw track is positioned when in the lowered position as well as setting the height at which the saw track is positioned when in the raised position.
For example, You (5,901,763) teaches  an adaptive cutting system comprising a bench top 10 having a plurality of bench dog holes 12, a first table track 13 extending across the bench top, a saw track 2, an alignment member 21, and a hinge member 
However, You does not teach wherein the hinge member is configured to be vertically adjustable and locked in place, thereby setting the height at which the saw track is positioned when in the lowered position as well as setting the height at which the saw track is positioned when in the raised position. The hinge member in You can be lifted up above the bench top. However, it cannot be locked at a desire vertical position.
Claim 39 is allowable for setting for an adaptive cutting system comprising a bench top having a plurality of bench dog holes, a first table track  extending across the bench top, a saw track, an alignment member, a hinge members connecting the saw track to the bench top, wherein the first table track includes a first groove, a second groove, and a third groove, wherein the first groove, the second groove, and the third groove are parallel to one another.
For example, You (5,901,763) teaches  an adaptive cutting system comprising a bench top 10 having a plurality of bench dog holes 12, a first table track 13 extending across the bench top, a saw track 2, an alignment member 21, and a hinge member (two sections 241 connected to two pins 25) connecting the saw track and the bench top.  
However, You does not teach the first table track having three parallel grooves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724